Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, 8, 10, 11, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fadell et al., U.S. 2014/0266669. 
On claim 1, Fadell cites: 
A monitoring control apparatus, comprising: 
at least one memory configured to store instructions (figure 1, 100, smart keypad [0152 and 156] storage); and 
at least one processor configured to execute the instructions ([0156] constrains main processor and storage), to perform: 
creating a group including two or more customers ([0107] opt in);
generating presence information about the customers based on communication statuses of devices in a premise network of each customer ([0110] homes in the “neighborhood” are notified of emergency or event based on their proximity to the location of the emergency or event. The “communications status” is considered to be any neighbor’s “node” collocated to the location of the emergency or event);
selecting a watcher from the customers in the group (the “opt-in” arrangement includes which alerts the homes wishes to receive); 
and 
by using communication statuses ([0107] “opt-in” information about which types of alerts the homes wish to receive. In short, this means the claimed “communication status” is the implied filtering of the desired information the particular owner of the home wishes to receive) of devices included in premise networks of a plurality of customers, a watcher ([0107] neighborhoods, which are the claimed plurality of customers grouped together to form a network which each respective customer’s home includes sensors that when enabled, such as a fire alarm, is sent to others in the neighborhood to those who have “opted-in” to receive notices from their neighbor’s sensors. This is synonymous with the claimed “watcher”) corresponding to a monitoring target(s) from the plurality of customers ([0108 and 111] According to some embodiments, the central server or cloud-computer architecture 164 correlates network-connected smart devices using the geographic location information and therefore creates the "neighborhoods" based on geo-proximity, such that home in close proximity to one another are grouped into the same neighborhood); and 
notifying, when an abnormal situation has happened to a monitoring target, the selected watcher of occurrence of the abnormal situation ([0107] Opt-in information may include fire alerts, home invasion alerts, missing children alerts, missing pets alerts, missing property alerts, earthquake alerts, etc. The claimed “selected watcher” includes those neighbors who voluntarily chose to receive alarm information form others). 


The monitoring control apparatus according to claim 1, wherein the at least one processor (figure 4A, processor 412) is configured to execute the instructions ([0089] According to embodiments, the occupants of the home can pre-program the smart-home environment 100 to broadcast specific alarms in response to specific detected conditions.) to further perform: 
determining whether abnormal situation has happened to the monitoring target based on the monitoring information of the device included in the premise network of the monitoring target; and 
notifying, when the abnormal situation has happened to the monitoring target, the watcher corresponding to the monitoring target of the occurrence of the abnormal situation. 
[0107] Opt-in information may include fire alerts, home invasion alerts, missing children alerts, missing pet alerts, missing property alerts, earthquake alerts, etc. The “home invasion alerts” are disclosed in [0068] “the smart-home environment 100 can be provided with a smart wall switch 108, a smart wall plug 110, and/or smart hazard detectors 104, all or some of which include an occupancy sensor, wherein the occupancy sensor is also capable of inferring (e.g., by virtue of motion detection, facial recognition, audible sound patterns, etc.) whether the occupant is asleep or awake. If a home intruder is detected, the remote security/monitoring service or police department is advised of how many occupants there are in each bedroom, and whether those occupants are still asleep (or immobile), and the real time location of the intruder in the home”), 

On claim 6, Fadell cites: 
The monitoring control apparatus according to claim 5, wherein the at least one processor is configured to execute the instructions (see previous) comprising: 
estimating a behavior pattern of the monitoring target based on the monitoring information about the device included in the premise network of the monitoring target; and 
determining, when the difference between the behavior pattern and the monitoring information about the device included in the premise network of the monitoring target exceeds a predetermined threshold, that the abnormal situation has happened to the monitoring target ([0068] differences between the immobile occupants, the number of occupants and the determination of an intruder (which implies there are more than the expected number of occupants in a monitored house). 

On claim 7, Fadell cites: 
The monitor and control apparatus according to claim 1 wherein the at least one processor is configured to execute the instructions (see previous) to perform creating the group including the two or more customers ([0005] discloses one or more residential homes into the neighborhood security network based at least in part on the geographic location information. Even though this passage cites “one or more residential homes,” a “network,” by definition, includes at least two or more participants) from a plurality of customers based on a place of residence of each customer.


The monitoring control apparatus according to claim 1, wherein the at least one processor is configured to execute the instructions (see previous) to further perform: 
monitoring a first alarm apparatus installed in a residence of the monitoring target and causes a second alarm apparatus installed in a residence of the watcher to output an alarm when the first alarm apparatus outputs an alarm ([0112] The home owner is provided with information about the other homes in the " neighborhood", the basis on which the neighborhood security network was form (e.g., geographic location, family relationships, demographic information, etc), the types of information that will be shared with other homes in the neighborhood security network (e.g., occupants away on vacation, potential invasion, missing child, etc). 

On claim 10, Fadell cites: 
A monitoring system, comprising: 
a communication control apparatus ([0112] mobile device 166, which includes an “opt-in” setting [0095] to allow the user to receive information disclosed in [0107]) that acquires communication statuses of devices included in a premise network(s) of a plurality of customers (see previous, neighborhood); and 
a monitoring control apparatus that acquires the communication statuses from the communication control apparatus (see above, [0107]); 
wherein the monitoring control apparatus includes:
a group creation part that creates a group including two or more of the customers ([0107] “opt-in” information about which types of alerts the homes wish to receive. In ;
monitoring information generation part that generates presence information about the customers based on information about types of devices in the premise network of each customer;
a watcher determining part that selects a watcher from the customers in the group by using the presents information, and a notification part that notifies, when an abnormal situation has happened to a monitoring target, the selective watcher of occurrence of the abnormal situation;
and a notification part that notifies, when an abnormal situation has happened to a monitoring target, the selected watcher of occurrence of the abnormal situation (Opt-in information may include fire alerts, home invasion alerts, missing children alerts, missing pets alerts, missing property alerts, earthquake alerts, etc.). 

On claim 11, Fadell cites: 
The monitoring system according to claim 10, further comprising an alarm control apparatus that monitors a first alarm apparatus installed in a residence of the monitoring target and causes a second alarm apparatus installed in a residence of the watcher to output an alarm when the first alarm apparatus outputs an alarm ([0112] the types of information that will be shared with other homes in the neighborhood security network (e.g., occupants away on vacation, potential invasion, missing child, etc. In short, the sensor indicating an alarm within one house 100, figure 2, transmits this information to 

Claim 13 is rejected over Fadell for the same reasons articulated for the rejection of claim 1. 

Claim 18 is rejected over Fadell for the same reasons articulated in the rejection of claim 5. 
Claim 19 is rejected over Fadell for the same reasons articulated in the rejection of claim 6. 
On claim 21, Fadell cites: 
The monitoring control method according to claim 13, further comprising: monitoring a first alarm apparatus installed in a residence of the monitoring target and causes a second alarm apparatus installed in a residence of the watcher to output an alarm when the first alarm apparatus outputs an alarm. [0112] the types of information that will be shared with other homes in the neighborhood security network (e.g., occupants away on vacation, potential invasion, missing child, etc. In short, the sensor indicating an alarm within one house 100, figure 2, transmits this information to another house 100 designated in the opt-in feature to receive alarms from the neighboring homes in the neighborhood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being obvious over Fadell et al., U.S. 2014/0266669 in view of Flores et al., U.S. 2010/0231714. 
On claim 4, Fadell cites except: 
The monitoring control apparatus according to claim 1, wherein the at least one processor (figure 4A, processor 412) is configured to execute the instructions ([0089] According to embodiments, the occupants of the home can pre-program the smart-home environment 100 to broadcast specific alarms in response to specific detected conditions.) to further perform:  
determining a priority order of the watcher candidate based on a watcher history and determines the watcher from the watcher candidate based on the priority order. 

In the similar art of video pattern recognition, Flores, [0057] discloses an embodiment in which a facially recognized individual is identified as being associated with a criminal history. Depending on the history of the individual, the severity of the criminal history associated with the recognized individual, a higher priority is attached to the individual matching the history.
It would have been obvious at the time the claimed invention was filed to modify the facial recognition feature disclosed in Fadell using the embodiment disclosed in Flores such that the claimed invention is disclosed. 
Flores discloses a known embodiment in which a recognized individual associated with a criminal event is given high priority in being monitored. One of ordinary skill in the art would have included this feature into Fadell to further distinguish neighbors associated with crime as opposed to innocent neighbors in order to focus and target law enforcement resources on the relevant individuals needing attention.  
On claim 17 is rejected over Fadell in view of Flores for the same reasons articulated in the rejection of claim 4.  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being obvious over Fadell et al., U.S. 2014/0266669 in view of Goldman et al., U.S. 2007/0121797. 
On claim 9, Fadell cites except: 
The monitoring control apparatus according to claim 1, wherein the at least one processor (figure 4A, processor 412) is configured to execute the instructions ([0089] to further perform: 
controlling authority to unlock an entrance door of the residence of the monitoring target
giving the authority to unlock the entrance door to the watcher when the abnormal situation has happened to the monitoring target. 
Fadell, [0107] discloses neighborhoods, which are the claimed plurality of customers grouped together to form a network which each respective customer’s home includes sensors that when enabled, to include, among other things, a fire alarm. 
Fadell doesn’t disclose the excepted claim limitations. 
In the similar art of security systems, Goldman, [0025] discloses an example, of a fire alarm, wherein an operator determines if fumes, smoke, or any elements associated with a fire, have been detected. The operator could issue appropriate remote commands to unlock selected doors, activate the sprinklers and the like.
It would have been obvious at the time the claimed invention was filed to modify Fadell’s alarm system using the security features disclosed in Goldman such that the claimed invention is realized. Goldman discloses a known embodiment wherein an operator possesses the authority to unlock doors when encountering fire conditions. one of ordinary skill in the art would have included such a feature to facilitate the ingress of fire services to the detected conflagration.  
Claim 12, is rejected over Fadell in view of Godman for the same reasons articulated in the rejection of claim 9.
Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 13 have been fully considered.  The applicant’s argument, wherein the claimed “selecting a watcher from the customers in the group” as allegedly not being disclosed in Fadell as it is in the claimed invention, fails to find support in the evidence. Fadell, [0107], clearly discloses an arrangement in which members of a neighborhood, allow, either implicitly or overtly, the reception of notices or other alarm information from neighbors experiencing an alarmed event. “Selecting a watcher” is performed on a voluntary basis when a neighbor “opts-in” not only to have their sensors monitored by others, but also to monitor other neighbors. “Presence information” includes the mere collocation of the neighbors in a defined neighborhood to allow monitoring as a result of the communications network being in that defined area. “Presence information” doesn’t necessarily need to be a neighbor’s node being available for networking.  For these reasons, the applicant’s argument is unpersuasive. 
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683